Citation Nr: 1431103	
Decision Date: 07/10/14    Archive Date: 07/15/14

DOCKET NO.  94-12 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for headaches, secondary to a service-connected right knee disability.

2. Entitlement to total rating by reason of individual unemployability (TDIU) on an extraschedular basis under 38 CFR 4.16(b).


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1981 to November 1982.

These matters are before the Board of Veterans' Appeals (Board) pursuant to a March 2014 Order of the Court of Appeals for Veterans Claims (Court), by which the Court granted a Joint Motion for Partial Vacatur and Remand (Joint Motion), and thereby partially vacated the Board's April 2013 decision to the extent that it denied entitlement to a TDIU on an extraschedular basis under 38 CFR 4.16(b) and failed to adjudicate a claim for service connection for headaches, secondary to a service-connected right knee disability.  That decision had been on appeal from a June 2004 rating decision that denied compensation under 38 C.F.R. § 1154 for headaches and a June 2006 rating decision that denied entitlement to a TDIU.  The below action is directed in view of the Court's Order.

A VA Form 21-22a associated with the claims file shows that a private attorney represented the Veteran in April 2009, but withdrew her representation in August 2013.  See 38 C.F.R. § 20.608 (withdrawal of service by a representative).  A VA Form 21-22 dated in June 2014 indicates that the Veteran has representation with the Florida Department of Veterans Affairs. See 38 C.F.R. § 20.600 (right to representation).

A review of the Veterans Benefits Management System (VBMS) does not reveal any additional documents pertinent to the present appeal.  The Virtual VA paperless claims processing system includes VA treatment records which are not associated with the paper claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As the Court recognized in its May 2014 Joint Motion, the issue of service connection for headaches, secondary to the Veteran's service-connected right knee disability was reasonably raised by the Veteran's former representative in an August 2012 statement.  Therefore, the Board finds that a remand is warranted so that the AOJ may develop this issue and adjudicate it in the first instance.  The AOJ should ensure that all due process requirements are met prior to adjudicating the claim.  

Additionally, the Court recognized that the issue of entitlement to a TDIU on an extraschedular basis under 38 C.F.R. § 4.16(b) was inextricably intertwined with the service connection issue.  The Board is accordingly bound by the Court's determination, and shall defer further consideration of this issue until the service connection issue is adjudicated.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should send the Veteran a VCAA letter notifying him and his representative of the evidence necessary to substantiate a service connection claim on a direct and secondary basis.  The letter should also request that the Veteran provide sufficient information, and if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claim for service connection.

2. After the Veteran responds and all available records and/or responses from each contacted entity are associated with the claims file, the AOJ should make arrangements to obtain a medical opinion from an appropriate VA examiner.  The AOJ should send the claims file to a VA examiner for review.  If the VA examiner determines that a medical examination of the Veteran is required to answer the questions posed by the Board, such an examination should be conducted.  The entire claims file should be made available to the examiner.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.

With respect to the headaches disability, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current headache disability was caused by or aggravated (permanently increased in severity beyond the natural progress of the condition) by his service-connected right knee disability.

If aggravation is found, the examiner should identify the baseline level of severity of the nonservice-connected disability to the extent possible.

The examiner is advised that the Veteran is competent to report symptoms and treatment, and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinion.

The examiner should provide a complete rationale for any conclusions reached.

3. Then, the AOJ should adjudicate the Veteran's claim of service connection for headaches, to include on a secondary basis to the service-connected right knee disability and his claim of entitlement to a TDIU on an extraschedular basis under 38 C.F.R. § 4.16(b).  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



